MEMORANDUM **
Blanco Galvez Guillermo and Silvia Sanchez-Castrejon, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“Board”) *465denial of their motion to reconsider the Board’s earlier denial of their motion to reopen removal proceedings. The Board acted within its discretion in denying petitioners’ motion to reconsider because petitioners failed to demonstrate any errors of fact or law in the Board’s earlier decision. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc). Petitioners’ contention that the Board failed to adequately consider the factors in their case is not supported by the record.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.